Supreme Court

                                                                            No. 2016-342-M.P.



       In the Matter of Oleg Nikolyszyn.


                                               ORDER

       On December 1, 2016, this Court entered an order suspending the respondent, Oleg Nikolyszyn

from the practice of law in this state until further order of the Court. The order was based on a petition

for interim suspension filed by Disciplinary Counsel. The respondent did not file an objection.

       On January 6, 2020, pursuant to Article III, Rule 13 of the Supreme Court Rules of Disciplinary

Procedure for Attorneys, the respondent filed an affidavit with the Court’s Disciplinary Board setting

forth that he is aware he is the subject of a disciplinary investigation, that he freely and voluntarily

consents to disbarment, and that he is fully aware of the implications of submitting his consent. On

January 10, 2020, the Disciplinary Board filed the respondent’s affidavit with the Court.

       Upon review of the respondent’s affidavit, we deem that an order disbarring the respondent is

appropriate.

       Accordingly, pursuant to Rule 13, it is hereby ordered, adjudged, and decreed that the respondent

be and he is hereby disbarred on consent from engaging in the practice of law. The effective date of this

order of disbarment is retroactive to December 1, 2016, the date the respondent was suspended.


       Entered as an Order of this Court this 23rd day of January, 2020.


                                                     By Order,


                                                     _______________/s/_________________
                                                                  Clerk
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        In the Matter of Oleg Nikolyszyn.
                                     No. 2016-342-M.P.
Case Number
                                     January 23, 2020
Date Order Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
                                     N/A
Source of Appeal
                                     N/A
Judicial Officer From Lower Court
                                     For Petitioner:

                                     David D. Curtin, Esq.
Attorney(s) on Appeal
                                     Chief Disciplinary Counsel
                                     For Respondent:

                                     Oleg Nikolyszyn, Pro Se




SU‐CMS‐02B (revised November 2016)